Title: An American No. II, [11 August 1792]
From: “An American”,Hamilton, Alexander
To: 


[Philadelphia, August 11, 1792]
For the Gazette of the United States
Facts, Mr. Fenno, speak louder than words, and, under certain circumstances, louder even than oaths. The Editor of the National Gazette must not think to swear away their efficacy. If he be, truly, as they announce, the pensioned tool of the public character, who has been named, no violation of truth, in any shape, ought to astonish. Equivocations and mental reservations are the too common refuge of minds, struggling to escape from disgraceful imputations.
It may be very true, in a literal sense, that no negotiation was ever opened with Mr. Freneau by Thomas Jefferson Secretary of State, and yet it may be very certain, that a negotiation was opened with him directly or circuitously, by a particular friend of that Officer, & expectations given of his patronage and encouragement. It may be very true, in the same sense, that Mr. Freneau’s coming to the City of Philadelphia, as publisher of a News Paper, was at no time urged advised or influenced by the same officer; and yet it may be equally a fact that it was urged advised & influenced by a friend of his, in concert with him, and to answer his views, and with authority to engage his assistance and support. It may be in the strictest sense true; that Mr. Freneau’s coming to Philadelphia was his own voluntary act; and yet that he came from interested motives to do the work of a party: for a man acts not the less voluntarily because he yields to considerations of Interest. It may even be true, that the Editor of the National Gazette was never either directed controuled or attempted to be influenced, in any manner, either by the Secretary of State, or any of his friends; and yet it may be in the strongest sense true, that under the influence of the emoluments received from that officer, he has acted in precise conformity to his known principles and views.
As to the assertion, that not a single line in the National Gazette was ever, directly or indirectly, written dictated or composed for it by the Secretary of State—it is a shocking instance of rashness and levity. Unless Mr. Freneau be himself the author of every line, which has been contained in every one of his papers (a thing not to be believed) it is impossible that he can know, that none has ever been directly or indirectly written dictated or composed by the Officer in Question. And if he had been as scrupulous about an oath, as he ought to have been, he never could have sworn, so positively as he has done, to a thing which it was impossible for him to know. Temerity like this would invalidate his testimony, in a Court of Justice, if he were even, as he is not in the present case, a disinterested Witness.
No Mr. Freneau, this is not the way to exculpate yourself before a judicious public, from the conclusions which are to be drawn from the most convincing facts. Nor can it be believed from any thing, that you have either sworn or said, that the whole of what has been alleged is “a lie.”
The material facts, which have been alleged, and may be added in confirmation, are either acknowleged or dare not be denied by you; and they prove decisively your improper connection with the Secretary of State, and the influence of that connection upon your press.
It is a fact, which you have acknowleged that you receive a regular salary from the Secretary of State, as a Clerk in his department for foreign languages; while you pretend not to act in any other capacity than that of Translator of one foreign language.
It is a fact, which you tacitly concede, that you came from NY, where you were, in capacity of [an Editor or director of a Newspaper] to become in this City Editor of the N Gazette.
It is a fact, which you dare not deny, that your appointment as Clerk for foreign languages was cotemporary with or rather antecedent to the commencement of your paper. The first number of your paper is dated the 26th of October 1791. Your appointment is announced in the Dayly Advertiser of the same date (a news paper printed at New York) in the following terms “We hear from Philadelphia, that the Hon T. J Esquire Secretary of State for the U S has appointed Capt P——— F——— Interpreter of the F L for the department of State”
   
   It is believed that Mr. Freneau could throw light upon this question, by naming the day when his salary commenced

.

It is a fact, which the debates in the Virginia Convention will testify, that Mr. Jefferson was in the Origin opposed to the present constitution of the UStates.
It is a fact, known to every man who approaches that officer (for he takes no pains to conceal it and will not thank you to deny it) that he arraigns, the principal measures of the Government; and it may be added with indiscreet if not indecent warmth.
It is a fact, which results from the whole complexion of your paper, that it is a paper intemperately devoted to the abuse of the government and all the conspicuous actors in it; except the Secretary of State & his coadjutors, who are the constant theme of your panygeric. Even the illustrious patriot who presides at the head of the Government has not escaped your envenomned shafts.
And from these facts the inferences which have been drawn are irresistible.
The circumstance of your having come from another state to set up and conduct a new paper; the circumstance of the Editor of that new paper being appointed a Clerk in the department of state; the coincidence in point of time of that appointment with the commencement of your paper or to speak more correctly its precedency—the conformity between the complexion of your paper and the known politics of the head of the department who employs you—these circumstances collectively leave no doubt of your true situation. The conviction arising from them is too strong to be weakened by any of those bold or even solemn declarations, which are among the hackneyed tricks, employed by the purists in politics, of every country and age, to cheat the people into a belief of their superior sanctity, integrity and virtue.
If you had been previously the conductor of a News paper, in this City—if your appointment had been any considerable time subsequent to the institutution of your paper—there might have been some room for subterfuge; but as matters stand you have no possible escape.
The fact of the preliminary negotiation which brought you to this City is not material, where so many other facts, presupposing it, concur. But even this, if the scruples of family connection, or the dread of party-resentment does not prevent the evidence being brought forward will be proved incontestibly; not indeed a negotiation in which Thomas Jefferson Secretary of State was the immediate Agent, but one carried on by a very powerful, influential and confidential friend and associate of that Gentleman.
That Officer has had too considerable a part of his political Education amidst the intrigues of an European Court to hazard a direct personal commitment in such case. He knows how to put a man in a situation calculated to produce all the effects he desires, without the gross and awkward formality of telling him—“Sir I mean to hire you for the purpose”.
It is impossible for a correct mind not to pronounce, that, in the abstract, a connection like that which is acknowleged to subsist between you and Mr. Jefferson; between the Editor of a News Paper and the head of a department of the Government; is indelicate and unfit; and consequently of a nature to justify suspicion. A connection of that sort in a free country, is a pernicious precedent, inconsistent with those pretensions to extraordinary republican purity, of which so suspicious a parade is upon every occasion exhibited.
The apology you attempt for it is ill founded and inadmissible. There is no law which annexes a particular salary to the Clerkship in question. The appointment is under the general authority given to the head of the department to appoint Clerks with salaries not exceeding aggregately 500 Dollars to each. There is therefore no restriction to the sum you mention, to induce, as matter of necessity, the employment of a person engaged in other occupations—and not ordinarily and regularly attached to the department. Five hundred Dollars, or even more, might be legally given for a Clerk competent to the duty, and if it was not sufficient wholly to employ him his surplus-time might be dedicated to other business of the department. Nor could there have been any mighty difficulty in finding a Clerk so qualified.
But, if there had been such difficulty, some other character should undoubtedly have been found. The precedent of such a species of influence erected over the Press ought to have been avoided. This is so obvious, that the not having avoided it, is a proof of sinister design.
The employment of Mr. Pintard by the Secretary of State was a natural consequence of particular situation. Mr. Pintard, if I am rightly informed, had been employed in the same capacity under the old government—and it was natural enough to continue him in the occupation & emolument. But Mr. Pintard was not the Printer of a Gazette.
These strictures, though involving Mr. Freneau, it shall be confessed, have been drawn forth principally with a view to a character of greater importance in the community. They aim at explaining a public Officer, who has too little scrupled to embarrass and disparage the government, of which he is a member, and who has been the prompter open or secret of unwarrantable aspersions on men, who as long as actions not merely professions shall be the true test of patriotism and integrity need never decline a comparison with him of their titles to the public esteem.
An American
